Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 2 is objected to because of the following informalities:  typo: “configured” should be – configured to – (cl. 2).  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al (2018/0199508).

It should be noted that the recitation "configured to” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 
“[0010] The cutting unit preferably has a plurality of working devices, including respective drives, relating to the processing and/or conveying of the harvested crops, wherein the control device is connected to each of the drives and is configured to regulate the speeds of the drive elements of the drives using respective desired revolution speed values. In other words, it is preferred not only to adapt a single working device such as the reel of a cutting unit to the current operating condition, but also a plurality of working devices, particularly preferably all the working devices, present at the cutting unit and rotatingly driven. It is in particular possible by the mutually independent regulations of the individual drives to ideally coordinate the different functional components of a cutting unit with one another. This enables a particularly productive operation of the associated harvester.”
“[0014] A further embodiment of the invention provides that the control device is configured to carry out a plausibility check and/or to define a load-dependent servicing interval on the basis of the detected actual revolution speed value and/or on the detected actual torque value and/or to define a load-dependent servicing interval and/or that the control device is configured to increase the desired revolution speed value of the drive element as soon as an actual torque value of the respective drive element increases by a predefined threshold value. A plausibility check can serve to recognize problematic operating situations in good time. If, for example, the torque of the intake auger does not match the throughput, this can indicate a jamming of the harvested crops. Such a bottleneck can be countered by corresponding changes of the settings. Pronounced load peaks can additionally indicate defects. A load-dependent servicing interval is generally more suitable to requirements than a time-dependent servicing interval.”

“[0018] It is, for example, possible in this manner only to start a possible harvest area measurement on a presence of a demonstrable torque at the blade drive. In addition, unwanted blank measurements with a lowered cutting unit with running drives can thus be prevented. It can specifically be favorable to slow down or even to completely stop the drives at the headland. Specifically, a stopping of the cutter bar and of the intake auger could be provided at the headland with a slowly still running reel and equally with a slowly still running intake auger. It is possible by reversing the desired revolution speed to temporarily operate a conveying device such as the intake auger, a belt conveyor and/or the inclined conveyor backward and so to automatically eliminate any harvested crop bottleneck present. It is also possible in a simple manner by means of a cutting unit arrangement in accordance with the invention to generate a signal independent of the throughput in the region of the cutting unit. This signal dependent on the throughput can be used in a variety of manners for further control work.”

1. A harvesting machine, comprising: 
a chassis (harvester, par 1); 

a header mounted on a front of the chassis (fig 1); 
a cutter bar arranged on the header and configured to cut crops during operation of the harvesting machine (17); 
a plurality of implements on the chassis configured to facilitate processing the crops cut by the cutter bar (par. 26); 
at least one cutter bar load sensor arranged on the header and configured to collect cutter bar load data representing a load on the cutter bar resulting from cutting the crops (torque sensor, par. 11-13); and 
a controller operatively coupled to the at least one cutter bar sensor (see par. 18, quote above), 
the controller configured to: 
receive the cutter bar load data (capability taught in par. 13-14), 
determine a cutter bar load value based on the cutter bar load data (capability taught in par. 13-14), and 
generate an adjustment command for an operational parameter associated with at least one of the implements based on the cutter bar load value (capability is taught, see quotes above). 

respective drive shafts to respective desired revolution speed values by a suitable control of the drives 25a-e. Provision is also made that the electronic control device 29 receives current values and voltage values from all the drives 25a-e via the signal and control lines 30 and determines the actual revolution speed values and the actual torque values of the drive shafts of all the drives 25a-e. The electronic control device 29 furthermore receives the output signal of a sensor 33 which can, for example, be an optoelectronic sensor for determining the crop height of the harvested crops prior to the reaping. Depending on the application, further sensors such as a temperature sensor or a moisture sensor can be connected to the control device 29. Finally, the electronic control device 29 also receives the output signal of an operating device 35 that is arranged in the driver's cabin of the combine harvester. In the embodiment shown, the electronic control device 29 is directly integrated into the cutting unit 11. Alternatively, the electronic control device 29 could also be arranged at a different point of the combine harvester and can form a corresponding cutting unit arrangement together with the cutting unit 11.”

2. The harvesting machine of claim 1, wherein the header comprises: a frame on which the cutter bar is mounted (fig 1); 
a drive shaft supported by the frame (drive shaft is taught above, par. 28); and 
a cutter bar drive assembly mounted on the frame and configured transfer power from the drive shaft to the cutter bar (par. 28). 



4. The harvesting machine of claim 3, wherein the cutter bar drive assembly includes at least one gearbox, the at least one cutter bar load sensor being incorporated into the at least one gearbox (mechanical drive is taught in par. 8). 

9. The harvesting machine of claim 3, wherein the plurality of implements includes a feederhouse (fig 1; par. 26) configured to collect the cut crop from the header, and wherein the controller is configured to generate the adjustment command to modify the operational parameter associated with the feederhouse based on the cutter bar load value (par. 28). 

The following “sub-combination” is/are already addressed above in the combination claims 1-4, 9:

16. A harvester control system for a harvesting machine configured to cut crops with a cutter bar arranged on a header and a plurality of implements associated with processing the cut crop, the harvester control system comprising: 
configured to collect cutter bar load data representing a load on the cutter bar resulting from cutting the crops; and 
a controller operatively coupled to the at least one cutter bar sensor, 
the controller configured to: 
receive the cutter bar load data, 
determine a cutter bar load value based on the cutter bar load data, and 
generate an adjustment command for at least one of the implements based on the cutter bar load value. 

17. The harvester control system of claim 16, wherein the at least one cutter bar load sensor is arranged on a cutter bar drive assembly of the header (see cl. 3). 

18. The harvester control system of claim 17, wherein the at least one cutter bar load sensor is arranged on a gearbox of the cutter bar drive assembly of the header (see cl. 4). 

19. The harvester control system of claim 17, wherein the at least one cutter bar load sensor is arranged on a drive rod of the cutter bar drive assembly of the header (see cl. 3). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8, 10-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (2018/0199508).

Mueller teaches claimed invention, however details of the cutter bar drive assembly and/or the sensor is/are not shown:

5. The harvesting machine of claim 3, wherein the cutter bar drive assembly includes a first gearbox coupled to the drive shaft, a second gearbox coupled to the cutter bar, and a drive rod 

6. The harvesting machine of claim 3, wherein the cutter bar drive assembly includes a first gearbox coupled to the drive shaft, a second gearbox coupled to the cutter bar, and a drive rod extending between the first gearbox and the second gearbox, the at least one cutter bar load sensor being arranged on the first gearbox. 

7. The harvesting machine of claim 3, wherein the cutter bar drive assembly includes a first gearbox coupled to the drive shaft, a second gearbox coupled to the cutter bar, and a drive rod extending between the first gearbox and the second gearbox, the at least one cutter bar load sensor being arranged on the second gearbox.

However, it would have been obvious and well known to one having ordinary skill in the art at the time the invention was made that the drive assembly having a drive shaft includes a gearbox at either end (see also, par. 28).

	
With respect to cl. 20:
20. The harvester control system of claim 17, wherein the at least one cutter bar load sensor includes a first cutter bar load sensor arranged on a gearbox of the cutter bar drive assembly and a second cutter bar load sensor arranged on a drive rod of the cutter bar drive assembly.



	
With respect to claims 8, 10-15:

8. The harvesting machine of claim 3, wherein the plurality of implements includes a header actuator configured to reposition the header, and wherein the controller is configured to generate the adjustment command to reposition the header as the operational parameter based on the cutter bar load value. 

10. The harvesting machine of claim 3, wherein the plurality of implements includes a fan configured to facilitate processing of the cut crop, and wherein the controller is configured to generate the adjustment command to modify the operational parameter associated with the fan based on the cutter bar load value. 

11. The harvesting machine of claim 3, wherein the plurality of implements includes a sieve and a chaffer configured to facilitate processing of the cut crop, and wherein the controller is configured to generate the adjustment command to modify the operational parameter associated with at least one of the sieve and the chaffer based on the cutter bar load value. 

12. The harvesting machine of claim 3, wherein the plurality of implements includes a tailings elevator configured to facilitate processing of the cut crop, and wherein the controller is configured to generate the adjustment command to modify the operational parameter associated with the tailings elevator based on the cutter bar load value. 

13. The harvesting machine of claim 3, wherein the plurality of implements includes at least one concave configured to facilitate processing of the cut crop, and wherein the controller is configured to generate the adjustment command to modify the operational parameter associated with the at least one concave based on the cutter bar load value. 

14. The harvesting machine of claim 3, wherein the controller is configured to generate the adjustment command to modify the operational parameter associated with the engine based on the cutter bar load value. 

15. The harvesting machine of claim 3, wherein the plurality of implements includes a residue subsystem configured to facilitate processing of the cut crop, and wherein the controller is configured to generate the adjustment command to modify the operational parameter associated with the residue subsystem based on the cutter bar load value. 

.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Gurke et al (2021/0144917, priority 7/2017) teaches in par. 58, a controller capable of controlling various aspects of the harvester, such as a motor / engine, in response the knife force / cutter bar load (par. 47).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671